Name: Commission Regulation (EU) NoÃ 44/2010 of 18Ã January 2010 on the issuing of import licences for applications lodged during the first seven days of January 2010 under tariff quotas opened by Regulation (EC) NoÃ 616/2007 for poultrymeat
 Type: Regulation
 Subject Matter: tariff policy;  America;  cooperation policy;  Asia and Oceania;  international trade;  animal product
 Date Published: nan

 19.1.2010 EN Official Journal of the European Union L 12/6 COMMISSION REGULATION (EU) No 44/2010 of 18 January 2010 on the issuing of import licences for applications lodged during the first seven days of January 2010 under tariff quotas opened by Regulation (EC) No 616/2007 for poultrymeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries (3), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 616/2007 opened tariff quotas for imports of products in the poultrymeat sector. (2) The applications for import licences lodged during the first seven days of January 2010 for the subperiod 1 April to 30 June 2010 relate, for some quotas, to quantities exceeding those available. The extent to which licences may be issued should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have been lodged pursuant to Regulation (EC) No 616/2007 for the subperiod 1 April to 30 June 2010 shall be multiplied by the allocation coefficients set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 19 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 142, 5.6.2007, p. 3. ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod from 1.4.2010-30.6.2010 (%) 1 09.4211 0,432311 5 09.4215 12,484317